 

Exhibit 10.1

 

WARRANT EXERCISE AGREEMENT

 

This Warrant Exercise Agreement (this “Agreement”), dated as of May 24, 2018, is
by and between Stellar Biotechnologies, Inc., a British Columbia corporation
(the “Company”), and the undersigned holder (each, a “Holder” and, collectively,
the “Holders”) of warrants to purchase shares of the Company’s common stock, no
par value per share (the “Common Stock”), issued by the Company, which warrants
are exercisable at an exercise price of $2.65 per share (the “Original
Warrants”).

 

WHEREAS, the Holder’s Original Warrants are exercisable into a number of shares
of Common Stock as set forth on the Holder’s signature page hereto (the “Warrant
Shares”) and were issued pursuant to a registration statement on Form S-1 (File
No. 333-224314) (the “Registration Statement”) and Securities Purchase
Agreement, dated as of May 11, 2018 by and among the Company and the purchasers
signatory thereto (the “Purchase Agreement”);

 

WHEREAS, the Holder wishes to exercise all or a portion of such Original
Warrants as set forth herein and, immediately prior to such exercise and in
consideration of the Holder’s exercise of such Original Warrants, the Company
has agreed to issue the Holder, in addition to the shares of Common Stock to
which such exercising Holder is entitled, new warrants in the form of the
Original Warrants (the “New Warrants”); provided that such New Warrants shall
not be registered and shall include the legend set forth in Section 2.2(a). The
shares of Common Stock underlying the New Warrants are referred to herein as the
“New Warrant Shares” and collectively with the New Warrants, the “Securities”.
The number of shares of Common Stock underlying the New Warrants shall be as
determined pursuant to Section 2.1(c).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, the Holder and the Company agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1           Definitions. Capitalized terms not defined in this
Agreement shall have the meanings ascribed to such terms in the Purchase
Agreement and the Original Warrants.

 

ARTICLE II

EXERCISE OF EXISTING WARRANT

 

Section 2.1           Exercise of Original Warrants.

 

(a)          The Company and the Holder hereby agree that the Holder shall
immediately exercise the Original Warrants with respect to the number of Warrant
Shares set forth on the Holder's signature page hereto at the exercise price per
share equal to $2.65, pursuant to the terms of the Original Warrants (the
“Warrant Exercise”). Notwithstanding anything herein to the contrary, in the
event that the Warrant Exercise would otherwise cause the Holder to exceed the
beneficial ownership limitation (the “Beneficial Ownership Limitation”) in the
Original Warrants, the Company shall only issue such number of Warrant Shares to
the Holder (as instructed in writing by the Holder) that would not cause such
Holder to exceed the maximum number of Warrant Shares permitted thereunder with
the balance to be held in abeyance until the balance (or portion thereof) may be
issued in compliance with such beneficial ownership limitations. Holder shall
provide written notice to the Company promptly when any additional Warrant
Shares may be issued in compliance with the Beneficial Ownership Limitation. The
balance of the Warrant Shares shall promptly be issued when the Holder provides
notice that the Holder holds less than the Beneficial Ownership Limitation.

 

1 

 

 

(b)         The Holder shall execute and deliver the aggregate cash exercise
price for such exercise of the Original Warrants to the bank account set forth
on the Company’s signature page hereto within two business days after notice
from the Company that the conditions set forth in Section 2.3 have been met and
the Company shall deliver the Warrant Shares to the Holder via the Depository
Trust Company Deposit or Withdrawal at Custodian system pursuant to the terms of
the Original Warrants, but pursuant to instructions set forth on the Holder’s
signature page hereto. The date of the closing of the exercise of the Original
Warrants shall be referred to as the “Closing Date”.

 

(c)         On the Closing Date, the Company shall issue to the Holder New
Warrants to purchase such number of New Warrant Shares as follows:

 

(i)          a Common Stock purchase warrant exercisable into a number of shares
of Common Stock equal to 100% of the number of Warrant Shares received by the
Holder upon such applicable exercise of the Original Warrants with an exercise
price equal to $2.65, a term of exercise equal to 5 years and otherwise in the
form of the Original Warrant; and

 

(ii)         a Common Stock purchase warrant exercisable into a number of shares
of Common Stock equal to 200% of the number of Warrant Shares received by the
Holder upon such applicable exercise of the Original Warrants with an exercise
price equal to $2.65, a term of exercise equal to 7 months and otherwise in the
form of the Original Warrant.

 

Section 2.2          Legends; Restricted Securities.

 

(a)        The Holder understands that the New Warrants and the New Warrant
Shares are not, and will not be, registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state and,
accordingly, each certificate, if any, representing such securities shall bear a
legend substantially similar to the following:

 

2 

 

 

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

 

(b)        Certificates evidencing the New Warrant Shares shall not contain any
legend (including the legend set forth in Section 2.2(a) hereof), (i) while a
registration statement covering the resale of such New Warrant Shares is
effective under the Securities Act, (ii) following any sale of such New Warrant
Shares pursuant to Rule 144, (iii) if such New Warrant Shares are eligible for
sale under Rule 144, or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). In such event, the
Company shall cause its counsel to issue a legal opinion to the Transfer Agent
if required by the Transfer Agent to effect the removal of the legend hereunder.
If all or any portion of a New Warrant is exercised at a time when there is an
effective registration statement to cover the resale of the New Warrant Shares,
or if such New Warrant Shares may be sold under Rule 144 and the Company is then
in compliance with the current public information required under Rule 144, or if
the New Warrant Shares may be sold under Rule 144 without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such New Warrant Shares or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission), then
such New Warrant Shares shall be issued free of all legends. The Company agrees
that at such time as such legend is no longer required under this Section
2.2(b), it will, no later than two (2) Trading Days following the delivery by
the Holder to the Company or the Transfer Agent of a certificate representing
New Warrant Shares, as the case may be, issued with a restrictive legend (such
Trading Day, the “Legend Removal Date”), deliver or cause to be delivered to the
Holder a certificate representing such shares that is free from all restrictive
and other legends. The Company may not make any notation on its records or give
instructions to the Transfer Agent that enlarge the restrictions on transfer set
forth in this Section 2.2(b). Certificates for securities subject to legend
removal hereunder shall be transmitted by the Transfer Agent to the Holder by
crediting the account of the Holder’s prime broker with the Depository Trust
Company System as directed by the Holder.

 

3 

 

 

(c)          In addition to the Holder’s other available remedies, the Company
shall pay to the Holder, in cash, (i) as partial liquidated damages and not as a
penalty, for each $1,000 of New Warrant Shares (based on the VWAP of the Common
Stock on the date such New Warrant Shares are submitted to the Transfer Agent)
delivered for removal of the restrictive legend, $10 per Trading Day (increasing
to $20 per Trading Day five (5) Trading Days after such damages have begun to
accrue) for each Trading Day after the Legend Removal Date until such
certificate is delivered without a legend and (ii) if the Company fails to (A)
issue and deliver (or cause to be delivered) to the Holder by the Legend Removal
Date a certificate representing the New Warrant Shares so delivered to the
Company by the Holder that is free from all restrictive and other legends and
(B) if after the Legend Removal Date the Holder purchases (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of all or any portion of the number of shares of Common
Stock, or a sale of a number of shares of Common Stock equal to all or any
portion of the number of shares of Common Stock that the Holder anticipated
receiving from the Company without any restrictive legend, then, an amount equal
to the excess of the Holder’s total purchase price (including brokerage
commissions and other out-of-pocket expenses, if any) for the shares of Common
Stock so purchased (including brokerage commissions and other out-of-pocket
expenses, if any) over the product of (1) such number of New Warrant Shares that
the Company was required to deliver to the Holder by the Legend Removal Date
multiplied by (2) the price at which the sell order giving rise to such purchase
obligation was executed.

 

Section 2.3           Issuance of Press Release. Prior to 3:30 p.m. (New York
City time) on the date hereof, the Company shall issue a press release
disclosing the material terms of the transactions contemplated hereby and within
the time required by the laws file a Current Report on Form 8-K with the
Commission, which shall include this Agreement (the “8-K Filing”). From and
after the issuance of the press release, the Company represents to the Holder
that it shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
officers, directors, employees or agents that is not disclosed in press release.
In addition, effective upon the issuance of the press release, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and the Holder or any of its affiliates,
on the other hand, shall terminate.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Section 3.1           Representations and Warranties of the Company. The Company
hereby makes the representations and warranties set forth below to the Holder
that as of the date of its execution of this Agreement:

 

4 

 

 

(a)         Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder. The execution and delivery of this Agreement by the
Company and the consummation by it of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of such Company and no
further action is required by such Company, its board of directors or its
stockholders in connection therewith. This Agreement has been duly executed by
the Company and, when delivered in accordance with the terms hereof will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms except (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

(b)       Organization. The Company is a duly organized and validly existing
corporation in good standing under the laws of the British Columbia.

 

(c)        Registration Statement. The Warrant Shares are registered for
issuance to the Holder on the Registration Statement, and the Company knows of
no reasons why such Registration Statement shall not remain available for the
issuance of such Warrant Shares for the foreseeable future. The Company shall
use commercially reasonable efforts to keep the Registration Statement effective
and available for use by the Holder until all Warrant Shares are issued to the
Holder.

 

(d)        No Conflicts. The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Company’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with, or constitute
a default (or an event that with notice or lapse of time or both would become a
default) under, result in the creation of any lien upon any of the properties or
assets of the Company, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any material agreement, credit facility, debt or other material instrument
(evidencing Company debt or otherwise) or other material understanding to which
the Company is a party or by which any property or asset of the Company is bound
or affected, or (iii) conflict with or result in a violation of any law, rule,
regulation, order, judgment, injunction, decree or other restriction of any
court or governmental authority to which the Company is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Company is bound or affected.

 

(e)       Disclosure. Except with respect to the material terms and conditions
of the transactions contemplated by this Agreement, the Company confirms that
neither it nor any other Person acting on its behalf has provided the Holder or
any of its agents or counsel with any information that it believes constitutes
or might constitute material, non-public information. The Company understands
and confirms that the Holder will rely on the foregoing representation in
effecting transactions in securities of the Company. All of the disclosure
furnished by or on behalf of the Company to the Holder regarding the Company and
its Subsidiaries, their respective businesses and the transactions contemplated
hereby, including but not limited to the disclosure set forth in the SEC
Reports, is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in light of the circumstances under which they were
made, not misleading. As used herein, “SEC Reports” means all reports,
schedules, forms, statements and other documents required to be filed by the
Company with the Commission pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended, including all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein.

 

5 

 

 

(f)        Issuance of Securities. The issuance of the New Warrants is duly
authorized and, upon issuance in accordance with the terms of this Agreement,
the New Warrants shall be validly issued and free from all preemptive or similar
rights (except for those which have been validly waived prior to the date
hereof), taxes, liens and charges and other encumbrances with respect to the
issue thereof. As of the Closing Date, a number of shares of Common Stock shall
have been duly authorized and reserved for issuance which equals or exceeds the
maximum number of New Warrant Shares issuable upon exercise of the New Warrants
(without taking into account any limitations on the exercise of the New Warrants
set forth therein). Upon exercise of the New Warrant in accordance with the
terms of the New Warrant, the New Warrant Shares when issued will be validly
issued, fully paid and nonassessable and free from all preemptive or similar
rights, taxes, liens, charges and other encumbrances with respect to the issue
thereof, with the holders being entitled to all rights accorded to a holder of
Common Stock. Assuming the accuracy of each of the representations and
warranties set forth in Section 3.2 of this Agreement, the offer and issuance by
the Company of the New Warrant is exempt from registration under the Securities
Act.

 

(g)        No General Solicitation. Neither the Company, nor any of its
Subsidiaries or affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the New
Warrants.

 

(h)        No Disqualification Events. With respect to Securities to be offered
and sold hereunder in reliance on Rule 506(b) under the Securities Act, none of
the Company, any of its predecessors, any affiliated issuer, any director,
executive officer, other officer of the Company, any beneficial owner of 20% or
more of the Company's outstanding voting equity securities, calculated on the
basis of voting power, nor any promoter (as that term is defined in Rule 405
under the Securities Act) connected with the Company in any capacity at the time
of sale (each, an “Issuer Covered Person” and, together, “Issuer Covered
Persons”) is subject to any of the “Bad Actor” disqualifications described in
Rule 506(d)(1)(i) to (viii) under the Securities Act (a “Disqualification
Event”), except for a Disqualification Event covered by Rule 506(d)(2) or
(d)(3). The Company has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event. The Company has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to the Buyers a copy of any disclosures provided
thereunder, if any.

 

6 

 

 

Section 3.2         Representations and Warranties of the Holder. The Holder
hereby makes the representations and warranties set forth below to the Company
that as of the date of its execution of this Agreement:

 

(a)         Due Authorization. The Holder represents and warrants that (i) the
execution and delivery of this Agreement by it and the consummation by it of the
transactions contemplated hereby have been duly authorized by all necessary
action on its behalf and (ii) this Agreement has been duly executed and
delivered by the Holder and constitutes the valid and binding obligation of the
Holder, enforceable against it in accordance with its terms.

 

(b)        No Conflicts. The execution, delivery and performance of this
Agreement by the Holder and the consummation by the Holder of the transactions
contemplated hereby do not and will not: (i) conflict with or violate any
provision of the Holder’s organizational or charter documents, or (ii) conflict
with or result in a violation of any agreement, law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority which would interfere with the ability of the Holder to perform its
obligations under this Agreement.

 

(c)         Access to Information. The Holder acknowledges that it has had the
opportunity to review this Agreement and the SEC Reports and has been afforded
(i) the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the exercise of the Original Warrants and issuance of the New
Warrants and the merits and risks of investing in the Warrant Shares underlying
the Original Warrants; (ii) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. The Holder
acknowledges and agrees that neither H.C. Wainwright & Co., LLC (the “Agent”)
nor any Affiliate of the Agent has provided the Holder with any information or
advice with respect to the Original Warrants, the Warrant Shares or the
Securities nor is such information or advice necessary or desired. Neither the
Agent nor any Affiliate of the Agent has made or makes any representation as to
the Company or the quality of the Original Warrants, the Warrant Shares or the
Securities, and the Agent and any Affiliate of the Agent may have acquired
non-public information with respect to the Company which the Holder agrees need
not be provided to it. In connection with the issuance of the Warrant Shares and
the Securities to the Holder, neither the Agent nor any of its Affiliates has
acted as a financial advisor or fiduciary to the Holder.

 

(d)        Holder Status. The Holder is an “accredited investor” as defined in
Rule 501 under the Securities Act.

 

7 

 

 

ARTICLE IV

MISCELLANEOUS

 

Section 4.1          Subsequent Equity Sales.

 

(a)          From the date hereof until 30 days after the Closing Date, neither
the Company nor any Subsidiary shall issue, enter into any agreement to issue or
announce the issuance or proposed issuance of any shares of Common Stock or
Common Stock Equivalents.

 

(b)          Notwithstanding the foregoing, this Section 4.1 shall not apply in
respect of any Exempt Issuance (as defined in the Purchase Agreement).

 

Section 4.2           The Company covenants and agrees that it has not entered
into a warrant exercise agreement with any other holder of Original Warrants
(each, an “Other Holder”) for any material amendments, modifications or
exchanges to the terms of such Original Warrants (or settlement or exchange of
such Original Warrants for other material consideration) (each a “More Favorable
Agreement”), that is more favorable to such Other Holder than those of the
Holder pursuant to this Agreement. If the Company enters into a More Favorable
Agreement with terms that are materially different from this Agreement
(“material” shall be in the reasonable determination of the Holder), then (i)
the Company shall provide written notice thereof to the Holder promptly
following the occurrence thereof and (ii) the terms and conditions of this
Agreement that shall be, without any further action by the Holder or the
Company, automatically and retroactively to the date hereof, amended and
modified in an economically and legally equivalent manner such that the Holder
shall receive the benefit of such more favorable material terms and/or
conditions (as the case may be) set forth in such More Favorable Agreement,
provided that upon written notice to the Company within five business days of
such Company’s written notice, the Holder may elect not to accept the benefit of
any such amended or modified material term or condition, in which event the
material term or condition contained in this Agreement shall continue to apply
to the Holder as it was in effect immediately prior to such amendment or
modification as if such amendment or modification never occurred with respect to
the Holder.  The provisions of this paragraph shall apply similarly and equally
to each More Favorable Agreement and shall be effective whether or not the
Holder holds Exchange Shares at such time. The Company shall not enter into any
More Favorable Agreement that would obligate the Company (after taking into
consideration this clause a)) to issue to the Holder and the Other Holders, in
the aggregate, a number of shares of Common Stock that would exceed 19.9% of the
total number of shares of Common Stock issued and outstanding as of the date
hereof. The Company will notify the Holder any time it enters into any agreement
with any Other Holder relating to the Warrants and, at the request of the
Holder, provide the Holder with such agreement for its review.

 

Section 4.3           The Company acknowledges and agrees that the obligations
of the Holder under this Agreement are several and not joint with the
obligations of any Other Holder under any other agreement related to the
exercise of such Original Warrants (“Other Warrant Exercise Agreement”), and the
Holder shall not be responsible in any way for the performance of the
obligations of any Other Holder or under any such Other Warrant Exercise
Agreement. Nothing contained in this letter agreement, and no action taken by
the Holder pursuant hereto, shall be deemed to constitute the Holder and the
Other Holders as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Holder and the Other Holders
are in any way acting in concert or as a group with respect to such obligations
or the transactions contemplated by this letter agreement and the Company
acknowledges that the Holder and the Other Holders are not acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this letter agreement or any Other Warrant Exercise Agreement. The Company and
the Holder confirms that the Holder has independently participated in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. The Holder shall be entitled to independently protect and
enforce their rights, including, without limitation, the rights arising out of
this Agreement, and it shall not be necessary for any Other Holder to be joined
as an additional party in any proceeding for such purpose.

 

8 

 

 

Section 4.5         Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be made by email
to the email address of Holders set forth on Holders’ signature page.

 

Section 4.6          Survival. All warranties and representations (as of the
date such warranties and representations were made) made herein or in any
certificate or other instrument delivered by any party hereto or on its behalf
under this Agreement shall be considered to have been relied upon by the parties
hereto and shall survive the issuance of the Warrant Shares. This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties; provided, however, that no party may assign this
Agreement or the obligations and rights of such party hereunder without the
prior written consent of the other parties hereto.

 

Section 4.7         Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

 

Section 4.8          Severability. If any provision of this Agreement is held to
be invalid or unenforceable in any respect, the validity and enforceability of
the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

Section 4.9          Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be determined
pursuant to the Governing Law provision in Section 10 of the Original Warrants.

 

Section 4.10       Entire Agreement. The Agreement, together with the exhibits
and schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

9 

 

 

Section 4.11          Construction. The headings herein are for convenience
only, do not constitute a part of this Agreement and shall not be deemed to
limit or affect any of the provisions hereof. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

Section 4.12          Fees and Expenses. Each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Warrant Shares.

 

Section 4.13         Registration Obligations. The Company shall prepare and
file with the Commission a registration statement relating to the resale of the
New Warrant Shares by the holders of the New Warrants under the Securities Act
and use commercially reasonable best efforts to cause such registration
statement to be declared effective by the Commission as soon as practical.

 

Section 4.14         Beneficial Ownership Limitation. The parties hereby agree
that the Beneficial Ownership Limitation for the Original Warrant for purposes
of this agreement is 9.99%.

 

*******************

10 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Warrant Exercise
Agreement as of the date first written above.

 



COMPANY:       STELLAR BIOTECHNOLOGIES, INC.       By:                         
Name:      Title:             Bank Account and Wire Instructions  



 

11 

 

 

[HOLDER SIGNATURE PAGES TO SBOT

WARRANT EXERCISE AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned have caused this Warrant Exercise Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 



Name of Holder:  

 

Signature of Authorized Signatory of Holder:  

 

Name of Authorized Signatory:  

 

Title of Authorized Signatory:  

 

    Email Address of Holder:  

 

Number of Warrant Shares underlying Original Warrants to be exercised:  

 

 

Aggregate Exercise Price of  Original Warrant to be Exercised:

$ 

 

New Warrant Shares underlying New Warrants:  

 

DWAC Instructions for Warrant Shares to be issued upon exercise of Original
Warrants:_________________

 

Deliver address of New Warrants:  



 

12 

